Case 2:16-cr-00014-LGW-BWC Document 124 Filed 07/20/20 Page 1 of 8
                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By CAsbell at 9:00 am, Jul 20, 2020
Case 2:16-cr-00014-LGW-BWC Document 124 Filed 07/20/20 Page 2 of 8
Case 2:16-cr-00014-LGW-BWC Document 124 Filed 07/20/20 Page 3 of 8
Case 2:16-cr-00014-LGW-BWC Document 124 Filed 07/20/20 Page 4 of 8
Case 2:16-cr-00014-LGW-BWC Document 124 Filed 07/20/20 Page 5 of 8
Case 2:16-cr-00014-LGW-BWC Document 124 Filed 07/20/20 Page 6 of 8
Case 2:16-cr-00014-LGW-BWC Document 124 Filed 07/20/20 Page 7 of 8
Case 2:16-cr-00014-LGW-BWC Document 124 Filed 07/20/20 Page 8 of 8
